DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/021,754 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the above copending Application. The copending application is claiming common subject matter, as follows: an article of footwear surface buffing system. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180325219 A1 to Jurkovic (hereinafter Jurkovic) in view of US 3961390 A to Giordano (hereinafter “Giordano”),  US 4691398 A to Kadogawa (hereinafter “Kadogawa”), and US 20140081441 A1 to Regan (hereinafter “Regan”). 
	For claim 1, Jurkovic discloses an article of footwear sidewall buffing system the system (abstract and para 0025).
 	Jurkovic does not specifically disclose a rotational brush with a plurality of bristles extending outwardly from a rotational axis of the rotational brush. However, one skilled in the art would readily understand the buffing tool 228 may be in the form of a rotational brush comprising bristles. Nonetheless, attention is directed to Giordano teaching an analogous buffing system (abstract of Giordano). Specifically, Giordano teaches the buffing tool is comprised of wire brushes (col. 2, lines 55-64 and col. 3, lines 22-33). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the buffing tool of Jurkovic is comprised a rotational brush with a plurality of bristles extending outwardly from a rotational axis of the rotational brush, as taught by Giordano, for purposes of providing a well-known means of buffing sidewalls of an article of footwear. 
Jurkovic, as modified, continues to teach a footwear component holder comprising a support surface (last 104). 
Jurkovic does not specifically disclose the footwear component holder comprises an additional clamp surface. However, attention is directed to Kadogawa teaching an analogous shoe making machine (abstract of Kadogawa) comprising a similar processing tool or brush (col. 16, line 12 to col. 7, line 6 of Kadogawa). Specifically, Kadogawa teaches a slide pressor 66 is provided and are caused to progress above the over-surface of the article of footwear to press the over-surface thereof before the shoe body is clamped by a clamp and holds up and down sides of the shoe body (col. 12, lines 9-31 of Kadogawa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be further modified to comprise a clamp surface, as taught by Kadogawa, for purposes of providing an additional means to secure the article of footwear being worked from different directions. 
Jurkovic does not specifically disclose a brush rotational drive coupled with the rotational brush to rotate the rotational brush at a variable rate based on location of the rotational brush relative to the footwear component holder. However, attention is directed to Regan teaching an analogous system for treating and working on an article of footwear (Abstract of Regan), wherein the processes include buffing the articles with buffers or brushes (paras 0005, 0031, 0055, and 0056 of Regan). Specifically, Regan teaches a tool path is created to determine appropriate aspects of the tool speed, tool application rate, and tool path relative to the location of the article secured by the holders (paras 0075, 0085-86 of Regan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified wherein the brush rotational drive coupled with the rotational brush to rotate the rotational brush at a variable rate based on location of the rotational brush relative to the footwear component holder, as taught by Regan, for purposes of determining appropriate aspects of the tool along the tool path and for adjusting the level of conditioning applied to the surface of the footwear.

For claim 5, the modified Jurkovic does not specifically disclose the system of claim 1, wherein the support surface is comprised of a first surface separated and spaced from a second surface. However, attention is again directed to Kadogawa teaching an additional tiptoe supporting member 54 (see fig. 14 of Kakogawa; col. 11, line 42 to col. 12, line 8 of Kadogawa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be further modified to comprise an additional tiptoe supporting member, as taught by Kakogawa, for purposes of providing additional support during operation at the front end of the shoe. 

For claim 6, the modified Jurkovic does not specifically disclose the system of claim 5, further comprising a conveyance mechanism having a support element, the support element sized to fit between the first surface and the second surface of the support surface.  However, attention is again directed to Kadogawa teaching an additional pair of clamping arms 56 located between side presser 66 and tiptoe supporting member 54 (see figs. 14, 15, and col. 11, line 42 to col. 12, line 8 of Kadogawa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be further modified to comprise a clamping member between the last and the tiptoe portion for providing additional support to the shoe during operation. 

For claim 14, the modified Jurkovic teaches the system of claim 1, wherein the brush rotational drive rotates the rotational brush at a first speed at a first location relative to the footwear component holder and the brush rotational drive rotates the rotational brush at a second speed at a second location relative to the footwear component holder (see discussion for claim 1 and teachings of Regan).   

	For claim 15, the modified Jurkovic teaches the system of claim 1, further comprising a brush movement mechanism effective to move the rotational brush in a movement plane perpendicular to the rotational axis of the rotational brush (para 0038 of Jurkovic). 

For claim 16, the modified Jurkovic teaches the system of claim 15, wherein the brush movement mechanism is a linear movement mechanism that moves the rotational brush in a linear path within the movement plane (paras 0025-0026, fig. 1 of Jurkovic).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Giordano, Kadogawa, Regan, and in further view of US 4561139 A to Becka (hereinafter “Becka”). 
For claim 2, the modified Jurkovic does not specifically disclose the system of claim 1 further comprising a footwear component holder movement mechanism coupled with the footwear component holder and effective to the move a footwear component relative to the rotational brush.  
However, attention is directed to Becka teaching an analogous shoe making machine (abstract of Becka). Specifically, Becka teaches various sensors are activated causing servomotors 4, 6 and 5 of the shoe making machine respectively to cause the support 51 to achieve rotational movement, so that the plane of rotation of the wheel 41 is at all times orthogonal to the edge 105 or, said another way, orthogonal to the direction of the path of the cement margin, as represented by the arrow 114 in FIG. 6 and rotational movement is that indicated by the arrow 115, such rotation being about a vertical Y or yaw axis (col. 6, line 59 to col. 7, line 27 of Becka). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified to comprise the claimed structure and function, as taught by Becka, for purposes of working the sidewalls of the article of footwear assisted by a rotating article of footwear. 

	For claim 3, the modified Jurkovic teaches the system of claim 2, wherein the footwear component holder rotates about a rotational axis in response to a movement from the footwear component holder movement mechanism (see discussion for claim 2 above). 

For claim 4, the modified Jurkovic teaches the system of claim 3, wherein the rotational axis of the footwear component holder is parallel with the rotational axis of the rotational brush (see figs. 7-8 of Jurkovic and discussion for claim 2 above). 

Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Giordano, Kadogawa, Regan, and in further view of US 5,481,467 A to Smith (hereinafter “Smith”).
For claims 7-9, the modified Jurkovic does not specifically disclose a range of rotational brush diameters. However, one skilled in the art would understand that a range of brush diameters may be used for working an article of footwear based on the particular speed of the brush, the material being worked, and the desired finished. For example, attention is directed to Smith teaching an analogous system for similarly working an article of footwear (col. 2, line 46 to col. 3, line 5 of Smith). Specifically, Smith teaches a diameter of the brush may be, for example, 120 mm, but that a brush will also gradually reduce from wear during its life time (col 11, line 21 to col. 12, line 15 of Smith). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the rotational brush would comprise the claimed diameters for since the claimed measurements are merely an optimum or workable range for buffing an article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claims 11-13, the modified Jurkovic does not specifically disclose the system of claim 1, wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of 500-3000 RPM, 1000-2400 RPM, or 1400-2200 RPM. However, attention is directed to Smith teaching, with different shoe upper materials, it has been found that the optimum speed of rotation of the brush assembly varies (col. 2, lines 23-36) (col. 4, lines 26-40) and may range from 1500-3000 rpm (col. 9, line 61 to col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of 500-3000 RPM, 1000-2400 RPM, or 1400-2200 RPM based on the optimum speed determined for a particular material, brush size, and finish, as taught by Smith. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Giordano, Kadogawa, Regan, and in further view of CN 107736697 A to Cheng (hereinafter “Cheng”).
	For claim 10, the modified Jurkovic does not specifically disclose the system of claim 1, wherein the plurality of bristles forming the rotational brush are comprised of a nylon composition. However, attention is directed to Cheng teaching an analogous system for similarly working an article of footwear (abstract of Cheng) teaching it is known in the art to use nylon brushed for finishing operations (see background technology section of Cheng). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified  wherein the plurality of bristles forming the rotational brush are comprised of a nylon composition in order to provide a durable material for the brush. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Kadogawa and Regan. 
For claim 17, Jurkovic discloses a method of buffing an article of footwear component with a footwear sidewall buffing system (paras 0002, 0022, 0051 claim 14).
Jurkovic does not specifically disclose the method step of compressing the article of footwear component between a support surface and a clamp surface of a footwear component holder. However, Jurkovic discloses a last 104 and Kadogawa teaches an analogous shoe making machine (abstract of Kadogawa) comprising a similar processing tool or brush (col. 16, line 12 to col. 7, line 6 of Kadogawa). Specifically, Kadogawa teaches a slide pressor 66 is provided and are caused to progress above the over-surface of the article of footwear to press the over-surface thereof before the shoe body is clamped by a clamp and holds up and down sides of the shoe body (col. 12, lines 9-31 of Kadogawa). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be further modified to comprise the method step of compressing the article of footwear component between a support surface and a clamp surface of a footwear component holder, as taught by Kadogawa, for purposes of providing an additional means to secure the article of footwear being worked from different directions. 
Jurkovic, as modified, continues to teach contacting a rotational brush with the article of footwear component at a first location; rotating the rotational brush at a first rate at the first location (para 019, figs. 7-8 and associated descriptions of Jurkovic); 
contacting the rotational brush with the article of footwear component at a second location, wherein the first location is different from the second location (para 0019, figs. 7-8 and associated descriptions of Jurkovic).
Jurkovic does not specifically disclose the method step of rotating the rotational brush at a second rate at the second location. However, attention is directed to Regan teaching an analogous system for treating and working on an article of footwear (Abstract of Regan), wherein the processes include buffing the articles with buffers or brushes (paras 0005, 0031, 0055, and 0056 of Regan). Specifically, Regan teaches a tool path is created to determine appropriate aspects of the tool speed, tool application rate, and tool path relative to the location of the article secured by the holders (paras 0075, 0085-86 of Regan). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified to comprise the step of rotating the rotational brush at a second rate at the second location for purposes of causing a desired finish on the article of footwear based on a specific location and to determine the appropriate aspects of the tool along the tool path, as taught by Regan. 

For claim 18, the modified Jurkovic does not specifically disclose the method of claim 17, wherein the first location is a heel end or a toe end of the article of footwear component. However, as discussed for claim 17 above, the tool is capable of rotating at different rates of speeds at different locations along the path of the tool. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first location is a heel end or a toe end of the article of footwear component for purposes of causing a desired finish on the article of footwear based on a specific location. 

For claim 19, the modified Jurkovic does not specifically disclose the method of claim 18 wherein the second location is a midfoot region between the heel end and the toe end of the article of footwear component.  However, as discussed for claim 17 above, the tool is capable of rotating at different rates of speeds at different locations along the path of the tool. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first location is a heel end or a toe end of the article of footwear component for purposes of causing a desired finish on the article of footwear based on a specific location. 

For claim 20, the modified Jurkovic does not specifically disclose the method of claim 19, wherein the first rate is less than the second rate. However, as discussed for claim 17 above, the tool is capable of rotating at different rates of speeds at different locations along the path of the tool. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first rate is less than the second rate purposes of causing a desired finish on the article of footwear based on a specific location. 

For claim 21, the modified Jurkovic teaches the method of claim 17, wherein the rotational brush has a diameter defined by bristles extending from the rotational brush (inherent feature of a brush). 
The modified Jurkovic does not specifically disclose wherein the rotational brush contacts the article of footwear component at the first location such that a portion of the article of footwear component extends at least 5 mm into the rotational brush diameter. However, It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the article of footwear component extends some defined distance into the rotational brush diameter such that the tool performs its intended function. The claimed range of footwear extension into the bristles is merely an optimum or workable range for buffing an article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 23, the modified Jurkovic teaches the method of claim 17 further comprising: 
rotating the article of footwear component about an axis parallel with a rotational axis of the rotational brush (see figs. 7-8 of Jurkovic); and 
linearly moving the rotational brush while rotating the article of footwear component (paras 0025-0026, fig. 1 of Jurkovic). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Kadogawa, Regan and in further view of Smith.  
	For claim 22, the modified Jurkovic does not specifically disclose the method of claim 17, wherein the first rate and the second rate are rotational rates within a range of about 1400-2200 RPM. However, attention is directed to Smith teaching, with different shoe upper materials, it has been found that the optimum speed of rotation of the brush assembly varies (col. 2, lines 23-36) (col. 4, lines 26-40) and may range from 1500-3000 rpm (col. 9, line 61 to col. 10, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Jurkovic would be modified wherein the brush rotational drive is effective to rotate the rotational brush at a rotational speed of 500-3000 RPM, 1000-2400 RPM, or 1400-2200 RPM based on the optimum speed determined for a particular material, brush size, and finish, as taught by Smith. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732